Appeal from a final order of the County Judge of Fulton County. The basis for the order was the finding of the invalidation or avoidance of a written lease, made between respondent as tenant and a former owner of the premises, occasioned by the insertion of a certain clause which appeared in but one of its duplicate originals. The evidence clearly established the insertion to have been made over a year after the lease was first executed. That it was so inserted in such manner and under such circumstances as to be binding upon the tenant was not proven by any competent and sufficient evidence. The evidence sufficiently establishes that *851even if the insertion was made so as to bind the tenant it was at such a time and under such circumstances that its operation upon the existence and validity of the written lease would not take effect until the present owners made a bona fide sale of the premises. Order reversed, on the law and facts, and petition dismissed, with costs in the court below and $25 costs and disbursements on this appeal. All concur.